DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Response to Amendment
2. Amendments filed 6/8/2022 have been entered, wherein claims 1, 6-13, 15-17, 19-20 and 23-28 are pending. Accordingly, claims 1, 6-13, 15-17, 19-20 and 23-28 have been examined herein. 
 Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 6/27/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4. Claim 28 is objected to because of the following informalities: 
Claim 28, “wherein the plurality of energy storage members are provided in a removable housing” should read “wherein the plurality of energy storage members are provided in [[a]] the removable housing” because “removable housing” was previously introduced in claim 19. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 16-17, 19-20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in line 7 of claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “generally parallel”.
The term “generally” in line 10 of claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “generally vertically”.
The term “generally” in line 10 of claim 19 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “generally vertically”.
The term “generally” in claim 23 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “generally U-shaped”.
Regarding claim 23, the claim language recites “wherein the motor and fan assembly has first and second lateral sides” and “the removable housing is generally U-shaped with each of the first and second lateral sides”. However, the second instance of “first and second lateral sides” lacks proper antecedent basis. Specifically, it is not precisely clear if the language “with each of the first and second lateral sides” is referring to the motor and fan assembly or the removable housing. The first and second lateral sides have only been introduced for the motor and fan assembly and not for the removable housing. 
Claims 6, 16-17, 20 and 24-28 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 16-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN 108113571) (see translation included on 3/30/22), hereinafter Xing, in view of Smith (US PGPUB 20130091815).
Regarding claim 1, Xing teaches a hand vacuum cleaner (fig. 1) having a front end, a rear end, an upper end and a lower end (see Xing’s annotated fig. 1 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    494
    932
    media_image1.png
    Greyscale

an air flow path from an air inlet to a clean air outlet (Xing teaches air inlet 13, through holes in fan cover 35 as the clean air outlet) with a cyclone (Xing teaches the vacuum includes a dust cup assembly 20, wherein the dust cup assembly includes a cylindrical dust cup 21, a separator 22 provided in the dust cup 21, and a filter 23 (fig. 4, second paragraph of page 4 of the translation). Additionally, Xing teaches the dust cup assembly includes a first opening 25 (fig. 7, third paragraph from bottom of page 3 of the attached translation). Xing does not explicitly teach wherein the dust cup 21 and separator 22 is a cyclone. However, Smith teaches a hand vacuum cleaner (fig. 1) having a cyclonic separation apparatus 8. Further, Smith teaches wherein the cyclone separation apparatus 8 includes a first cyclonic separating unit 160 and a second cyclonic separating unit 150 (figs. 9A-9E, paragraphs 0104-0108) for separating debris from the airflow. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xing to incorporate the teachings of Smith to provide a cyclone as the dust separating mechanism. Specifically, it would have been obvious to replace Xing’s dust cup 21 and separator 22 with Smith’s first cyclonic separating unit 160 and second cyclonic separating unit 150. Doing so would have been a simple substitution of one known dust separating mechanism (of Smith) for another known dust separating mechanism (of Xing) in order to arrive at the predictable results of separating dust from the air flow. Additionally, doing so would allow the device to function as intended. Xing in view of Smith teaches a cyclone (the first cyclonic separating unit 160 (of Smith) is being interpreted as the cyclone)).  
and a fan and motor assembly in the air flow path (Xing in view of Smith teaches a fan 30 (of Xing) which is used to introduce external fluid into the dust separator (of Smith) from the air inlet 13 (of Xing) (page 3 of Xing’s attached translation, third paragraph from bottom). Xing in view of Smith does not explicitly teach a fan and motor assembly. However, Smith teaches a hand vacuum cleaner with a motor 416 and fan 418 (fig. 27). Additionally, Smith teaches the motor drives the fan to generate air flow through the separation device [0158]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xing in view of Smith to incorporate the further teachings of Smith to provide a fan and motor assembly, wherein the fan and motor assembly (of Smith) generates air flow through the vacuum (of Xing). Specifically, it would have been obvious to replace Xing’s fan 30 with a fan and motor assembly as taught by Smith. Doing so would have been a simple substitution for one fan assembly for another fan assembly in order to achieve the predictable results of generating air flow through the vacuum. Additionally, doing so would allow the device to function as intended), 
the motor and fan assembly having a motor axis of rotation (Xing in view of Smith teaches a motor and fan assembly (of Smith). See Xing’s annotated fig. 4 below. The motor and fan assembly has a motor axis of rotation) and 

    PNG
    media_image2.png
    534
    665
    media_image2.png
    Greyscale

the cyclone having a cyclone axis of rotation (Xing in view of Smith teaches a first cyclonic separating unit (of Smith) as the cyclone. The cyclone (of Smith) has a cyclone axis of rotation (see Xing’s annotated fig. 4 above)) wherein the cyclone axis of rotation and the motor axis of rotation are generally parallel (See Xing’s annotated fig. 4 above. The cyclone axis of rotation and the motor axis of rotation are generally parallel); 

    PNG
    media_image3.png
    511
    668
    media_image3.png
    Greyscale

a handle having a hand grip portion (See Xing’s annotated fig. 1 above. During operation, a user may hold the structure indicated by element 14 (of Xing) with a primary hand and grip the portion indicated as the hand grip portion (of Xing) with a secondary hand for added support. Therefore, the indicated structure qualifies as a hand grip portion) wherein, when the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane (see Xing’s annotated fig. 4 below. A user may manipulate the hand vacuum cleaner (of Xing) into the pictured orientation when cleaning objects such as ceiling fans and windows.), the hand grip portion extends generally vertically (In light of the above 35 USC 112(b) rejection, the hand grip portion (of Xing) extends generally vertically), and the horizontal plane intersects the hand grip portion (see Xing’s annotated fig. 4 below); 

    PNG
    media_image4.png
    633
    713
    media_image4.png
    Greyscale

a hand vacuum cleaner body (see Xing’s annotated fig. 1 below), and the cyclone axis of rotation extends through the hand grip portion (see Xing’s annotated fig. 4 above); and, 

    PNG
    media_image5.png
    450
    758
    media_image5.png
    Greyscale

a plurality of energy storage members wherein the plurality of energy storage members are located in a removable housing (Xing in view of Smith teaches a battery pack 50 (of Xing) including a battery back housing 53 (of Xing) and a battery core (of Xing) housed in the battery housing. Additionally, Xing teaches the battery pack 50 (of Xing) is slidably connected to the housing (of Xing) along the front-rear direction of the cleaner (page 4 of the attached translation, third paragraph (of Xing)). Additionally, fig. 4 of Xing teaches a plurality of batteries) that forms a portion of an exterior surface of the hand vacuum cleaner (Xing, fig. 1), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (Xing in view of Smith teaches wherein the removable battery pack (of Xing) is removable while the fan and motor assembly (of Smith) remains in position in the hand vacuum cleaner (of Xing)) and 

    PNG
    media_image4.png
    633
    713
    media_image4.png
    Greyscale

wherein, when the cyclone axis of rotation extends horizontally, the entirety of the removable housing is provided below the horizontal plane (See Xing’s annotated fig. 4 above. When the cyclone axis of rotation extends horizontally, the entirety of the removable housing (of Xing) is provided below the horizontal plane).  
Regarding claim 16, Xing in view of Smith teaches the claimed invention as rejected above in claim 1. Additionally, Xing in view of Smith teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Xing’s annotated fig. 4 below. The handle (of Xing, as interpreted above) is located at the rear end of the hand vacuum cleaner (of Xing). The term “at” does not require any specific spatial or structural relationship. Therefore, the handle is located at the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (See Xing’s annotated fig. 4 below. The handle (of Xing, as interpreted above) has a handle axis extending between upper and lower ends of the handle) and the plurality of energy storage members and the motor and fan assembly are positioned at the lower end of the handle (See Xing’s annotated fig. 4 below. The plurality of energy storage members (of Xing) and the motor and fan assembly (of Smith) are positioned at the lower end of the handle (of Xing). The term “at” does not require any specific spatial or structural relationship. Therefore, the plurality of energy storage members are positioned “at” the lower end of the handle).  

    PNG
    media_image6.png
    421
    814
    media_image6.png
    Greyscale

Regarding claim 17, Xing in view of Smith teaches the claimed invention as rejected above in claim 1. Additionally, Xing in view of Smith teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Xing’s annotated fig. 4 below. The handle (of Xing, as interpreted above) is located at the rear end of the hand vacuum cleaner (of Xing). The term “at” does not require any specific spatial or structural relationship. Therefore, the handle is located at the rear end of the hand vacuum cleaner), the handle has a handle57573359Appl. No. 16/199,777Reply to the Office Action of May 30, 2022 with RCE Amendment dated June 8, 2022axis extending between upper and lower ends of the handle (See Xing’s annotated fig. 4 below. The handle (of Xing, as interpreted above) has a handle axis extending between upper and lower ends of the handle) and the plurality of energy storage members and the motor and fan assembly are positioned at the upper end of the handle (See Xing’s annotated fig. 4 below. The plurality of energy storage members (of Xing) and the motor and fan assembly (of Smith) are positioned at the upper end of the handle (of Xing). The term “at” does not require any specific spatial or structural relationship. Therefore, the plurality of energy storage members are positioned “at” the upper end of the handle).  

    PNG
    media_image6.png
    421
    814
    media_image6.png
    Greyscale

Regarding claim 25, Xing in view of Smith teaches the claimed invention as rejected above in claim 1. Additionally, Xing in view of Smith teaches wherein the handle comprises a pistol grip handle having a lower end (see Xing’s annotated fig. 4 below. The handle (of Xing) comprises a pistol grip handle having a lower end), 

    PNG
    media_image7.png
    421
    876
    media_image7.png
    Greyscale

the housing is removably mountable at the lower end of the handle (See Xing’s annotated fig. 4 above. The housing (of Xing) is removably mountable at the lower end of the handle (of Xing)) and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner (see Xing’s annotated fig. 4 above. A lower end of the motor and fan assembly (of Smith) is provided at the lower end of the hand vacuum cleaner (of Xing)).  
Regarding claim 26, Xing in view of Smith teaches the claimed invention as rejected above in claim 25. Additionally, Xing in view of Smith teaches wherein the housing is removable in a downward direction (The housing (of Xing) is removable in a downward direction).  
Regarding claim 7, Xing teaches a hand vacuum cleaner (fig. 1) having a front end, a rear end, an upper end and a lower end (see Xing’s annotated fig. 1 below), the hand vacuum cleaner comprising: 

    PNG
    media_image1.png
    494
    932
    media_image1.png
    Greyscale

an air flow path from an air inlet to a clean air outlet with an air treatment member and a fan and motor assembly in the air flow path, (Xing teaches air inlet 13, through holes in fan cover 35 as the clean air outlet, an dust cup assembly 20 and a fan 30 which is used to introduce external fluid into the dust cup from the air inlet 13 (page 3 of the attached translation, third paragraph from bottom). Xing does not explicitly teach a fan and motor assembly. However, Smith teaches a hand vacuum cleaner with a motor 416 and fan 418 (fig. 27). Additionally, Smith teaches the motor drives the fan to generate air flow through the separation device [0158]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xing to incorporate the teachings of Smith to provide a fan and motor assembly (of Smith), wherein the fan and motor assembly generate air flow through the vacuum (of Xing). Specifically, it would have been obvious to replace Xing’s fan 30 with a fan and motor assembly as taught by Smith. Doing so would have been a simple substitution for one fan assembly for another fan assembly in order to achieve the predictable results of generating air flow through the vacuum. Additionally, doing so would allow the device to function as intended)the motor and fan assembly having a motor axis of rotation, the motor axis of rotation defining an axial direction (Xing in view of Smith teaches a motor and fan assembly (of Smith). See Xing’s annotated fig. 4 below. The motor and fan assembly has a motor axis of rotation, the motor axis of rotation defining an axial direction); 

    PNG
    media_image8.png
    456
    709
    media_image8.png
    Greyscale

a hand vacuum cleaner body (See Xing’s annotated fig. 1 below); 

    PNG
    media_image9.png
    465
    678
    media_image9.png
    Greyscale

(c) a handle having a hand grip portion (see Xing’s annotated fig. 1 above); and, 
(d) a plurality of energy storage members are located in a removable housing (Xing in view of Smith teaches a battery pack 50 (of Xing) including a battery back housing 53 (of Xing) and a battery core (of Xing) housed in the battery housing. Additionally, Xing in view of Smith teaches the battery pack 50 is slidably connected to the housing along the front-rear direction of the cleaner (page 4 of the attached translation of Xing, third paragraph). Additionally, fig. 4 of Xing teaches a plurality of batteries) that forms a portion of an exterior surface of the hand vacuum cleaner (see Xing’s figs. 10 and 11), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (see Xing’s figs. 10 and 11), wherein at least first and second rows of the energy storage members are provided (see Xing’s annotated fig. 4 below.), 

    PNG
    media_image10.png
    556
    800
    media_image10.png
    Greyscale

wherein the rows of energy storage members extend in the axial direction (see Xing’s annotated fig. 4 above. The rows of energy storage members (of Xing) partially extend in the axial direction) and wherein the second axially extending row of energy storage members is longer than the first axially extending row3 7573359Appl. No. 16/199,777Reply to the Office Action of May 30, 2022 with RCE Amendment dated June 8, 2022of energy storage members (See Xing’s annotated fig. 4 above. The second axially extending row of energy storage members (of Xing) is longer than the first axially extending row of energy storage members (of Xing)) and extends farther in the axial direction than the first axially extending row of energy storage members (see Xing’s annotated fig. 4 above. The second axially extending row of energy storage members (of Xing) extends further in the axial direction than the first axially extending row of energy storage members (of Xing)).  
Regarding claim 9, Xing in view of Smith teaches the claimed invention as rejected above in claim 7. Additionally, Xing in view of Smith teaches wherein a filter is provided in the air flow path (Xing in view of Smith teaches a filter 23 (of Xing) provided in the air flow path) and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members (As the hand vacuum cleaner (of Xing) changes orientations during operation, the filter (of Xing) will be positioned to overly at least one of the first and second axially extending rows of energy storage members (of Xing)).  
Regarding claim 10, Xing in view of Smith teaches the claimed invention as rejected above in claim 7. Xing in view of Smith does not explicitly teach wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter.  
However, Smith additionally teaches wherein a filter is provided in the air flow path (fig. 27, pre-fan filter 440) and the filter is a pre-motor filter (the pre-fan filter is a pre-motor filter) and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter (the axis of rotation of Smith’s motor and fan assembly extends through a volume defined by a perimeter of the pre-motor filter (fig. 27)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xing in view of Smith to incorporate the additional teachings of Smith to provide wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter. Specifically, it would have been obvious to include a pre-motor filter at the entrance to Xing’s, as modified, fan and motor assembly, similar to Smith’s configuration. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815), as applied to claim 9 above, and further in view of Brown et al. (US PGPUB 20200077855), hereinafter Brown.
Regarding claim 12, Xing in view of Smith teaches the claimed invention as rejected above in claim 9. Xing in view of Smith does not explicitly teach a post-motor filter and the axis of rotation extends through a volume defined by a perimeter of the post-motor filter.  
However, Brown teaches a vacuum cleaner including a premotor filter 24106 (fig. 24) and a post motor filter 26310 (fig. 52) located in the motor-battery assembly 24102 (both figures 24 and 52 show motor-battery assembly 24102). Additionally, Brown’s axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Lastly, Brown teaches the post motor filter can be a fine filtration filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xing in view of Smith to incorporate the post motor filter teaching of Brown to provide a hand vacuum cleaner (of Xing) having a post motor filter (of Brown), wherein the axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Doing so would further filter fine particles from the air flow before the air flow is exhausted to the surroundings, further achieving separating debris from the airflow. 
Regarding claim 13, Xing in view of Smith and further in view of Brown teaches the claimed invention as rejected above in claim 12. Additionally, Xing in view of Smith and further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage47573359Appl. No. 16/199,777Reply to the Office Action of May 30, 2022 with RCEAmendment dated June 8, 2022 members extends through the volume defined by the perimeter of the post-motor filter (Xing fig. 4, the post motor filter (of Brown) is positioned downstream of the motor and fan assembly (of Smith), similar to Brown’s fig. 52. Xing in view of Smith and further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members (of Xing) extends through the volume defined by the perimeter of the post motor filter (Because the limitation only requires an axis, any axis drawn through at least one of the rows of batteries and which extends through the volume defined by the perimeter of the post motor filter qualifies)).  
Claims 19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dimbylow et al. (WO 2017046560), hereinafter Dimbylow, in view of Smith (US PGPUB 20130091815) and further in view of Stickney (US PGPUB 20170209014).
Regarding claim 19, Dimbylow teaches a hand vacuum cleaner (fig. 1) having a front end, a rear end, an upper end and a lower end (See Dimbylow’s annotated fig. 1 below), the hand vacuum cleaner comprising:

    PNG
    media_image11.png
    523
    1037
    media_image11.png
    Greyscale

an air flow path from an air inlet to a clean air outlet (page 6 last paragraph to page 7 first paragraph) with a cyclone (fig. 2, cyclonic separation chamber 28), a fan and motor assembly in the air flow path (fig. 2, motor 12 and impeller 13), the motor and fan assembly having a motor axis of rotation (see Dimbylow’s annotated fig. 2 below), the cyclone having a cyclone axis of rotation (see Dimbylow’s annotated fig. 2 below); 

    PNG
    media_image12.png
    542
    1156
    media_image12.png
    Greyscale

(b) a hand vacuum cleaner body (see Dimbylow’s annotated fig. 1 below); 
(c) a handle having a hand grip portion (see Dimbylow’s annotated fig. 1 below. During operation, a user may hold the structure indicated by element 6 with a primary hand and grip the portion indicated as the hand grip portion with a secondary hand for added support. Therefore, the indicated structure qualifies as a hand grip portion) wherein, when the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane (see Dimbylow’s annotated fig. 1 below), the hand grip portion extends generally vertically (In light of the above 35 USC 112(b) rejection, the hand grip portion extends generally vertically) and the horizontal plane intersects the hand grip portion (see Dimbylow’s annotated fig. 1 below); and, 

    PNG
    media_image13.png
    558
    998
    media_image13.png
    Greyscale

(d) a battery (fig. 2, battery 14). 
Dimbylow does not explicitly teach a filter in the air flow path, a plurality of energy storage members contained in a removable housing, 
wherein the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter, and wherein when the cyclone axis of rotation extends horizontally, the entirety of the removeable housing is  provided below the horizontal plane.
However, Smith teaches hand vacuum cleaner wherein a filter is provided in the air flow path (fig. 27, pre-fan filter 440) and the filter is a pre-motor filter (the pre-fan filter is a pre-motor filter) and the motor axis of rotation extends through a volume defined by a perimeter of the pre-motor filter (the axis of rotation of Smith’s motor and fan assembly extends through a volume defined by a perimeter of the pre-motor filter (fig. 27)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dimbylow to incorporate the teachings of Smith to provide wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the motor axis of rotation extends through a volume defined by a perimeter of the pre-motor filter. Specifically, it would have been obvious to include a pre-motor filter at the entrance to Dimbylow’s fan and motor assembly, similar to Smith’s configuration. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition. 
Dimbylow in view of Smith teaches a filter (of Smith) in the air flow path, wherein the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter (See Dimbylow’s annotated fig. 2 below. Dimbylow in view of Smith teaches a pre-motor filter (of Smith) at the entrance of the fan and motor assembly (of Dimbylow). The motor axis of rotation (of Dimbylow) and the cyclone axis of rotation (of Dimbylow) each extend through a volume defined by a perimeter of the filter (of Smith). 

    PNG
    media_image12.png
    542
    1156
    media_image12.png
    Greyscale

Dimbylow in view of Smith does not teach a plurality of energy storage members contained in a removable housing, and wherein when the cyclone axis of rotation extends horizontally, the entirety of the removeable housing is  provided below the horizontal plane.
However, Stickney teaches a hand vacuum cleaner (fig. 2) with battery pack 11. Additionally, Stickney teaches the battery pack includes a plurality of energy storage members contained in a removable housing (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dimbylow in view of Smith to include the teachings of Stickney to provide a hand vacuum cleaner having a battery pack, wherein the battery pack includes a plurality of energy storage members contained in a removable housing. Doing so would have been a simple substitution of Stickney’s removable battery pack for Dimbylow’s battery 14 in order to provide the predictable results of providing power to the motor (of Dimbylow). Additionally, incorporating a removable battery pack would allow the drained battery pack to be exchanged for a fully charged battery pack, which would allow the operator to continue vacuuming and not have to wait for the drained battery pack to charge. 
Dimbylow in view of Smith and further in view of Stickney teaches a plurality of energy storage members contained in a removable housing (fig. 4 of Stickney), and wherein when the cyclone axis of rotation extends horizontally, the entirety of the removeable housing is  provided below the horizontal plane (See Dimbylow’s annotated fig. 2 below. Dimbylow’s battery 14 was replaced with Stickney’s removable battery pack (fig. 4 of Stickney). When the cyclone axis of rotation (of Dimbylow) extends horizontally, the entirety of the removable housing (of Stickney) is provided below the horizontal plane (of Dimbylow)).

    PNG
    media_image12.png
    542
    1156
    media_image12.png
    Greyscale

Regarding claim 27, Dimbylow in view of Smith and further in view of Stickney teaches the claimed invention as rejected above in claim 19. Additionally, Dimbylow in view of Smith and further in view of Stickney teaches wherein the filter is a pre-motor filter (Dimbylow in view of Smith and further in view of Stickney teaches wherein the filter (of Smith) is a pre-motor filter).  
Regarding claim 28, Dimbylow in view of Smith and further in view of Stickney teaches the claimed invention as rejected above in claim 19. Additionally, Dimbylow in view of Smith and further in view of Stickney teaches wherein the plurality of energy storage members are provided in a removable housing and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (Dimbylow in view of Smith and further in view of Stickney teaches wherein the plurality of energy storage members are provided in a removable housing (of Stickney) and the removable housing is removable while the fan and motor assembly (of Dimbylow) remains in position in the hand vacuum cleaner (of Dimbylow)).
Allowable Subject Matter
7. Claim 15 is allowed.
Claims 6, 20, 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the energy storage members and the motor and fan assembly as particularly claimed in combination with all other elements of claim 1.
Regarding claim 20, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 23, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship and shape of the removable housing and energy storage members as particularly claimed in combination with all other elements of claim 1. 
Claim 24 is indicated as allowable for depending from claim 23.
Regarding claim 8, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the array of energy storage members and the filter as particularly claimed in combination with all other elements of claim 7.
Regarding claim 11, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claims 9 and 7.
Regarding claim 15, Brown et al. (US PGPUB 20200077855) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the fluidically isolated battery housing air flow path as particularly claimed in combination with all other elements of claim 15. 
Response to Arguments
8. Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Applicant argues Lau in view of Stickney fails to teach the amended language of claim 1 (page 9 of the Applicant’s remarks). However, this argument is considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, Xing in view of Smith was relied upon to teach the amended language of claim 1. See the above rejection for more details. 
Applicant argues Xing in view of Smith fails to teach the amended language of claim 7 (page 9 of the Applicant’s remarks). The examiner respectfully disagrees. Xing in view of Smith teaches wherein at least first and second rows of the energy storage members are provided (see Xing’s annotated fig. 4 below.), 

    PNG
    media_image10.png
    556
    800
    media_image10.png
    Greyscale

wherein the rows of energy storage members extend in the axial direction (see Xing’s annotated fig. 4 above. The rows of energy storage members (of Xing) partially extend in the axial direction) and wherein the second axially extending row of energy storage members is longer than the first axially extending row3 7573359Appl. No. 16/199,777Reply to the Office Action of May 30, 2022 with RCE Amendment dated June 8, 2022of energy storage members (See Xing’s annotated fig. 4 above. The second axially extending row of energy storage members (of Xing) is longer than the first axially extending row of energy storage members (of Xing)) and extends farther in the axial direction than the first axially extending row of energy storage members (see Xing’s annotated fig. 4 above. The second axially extending row of energy storage members (of Xing) extends further in the axial direction than the first axially extending row of energy storage members (of Xing)).  See above rejection for more details. 
Applicant argues Lau in view of Stickney fails to teach the amended language of claim 19 (page 9 of the Applicant’s remarks). However, Lau in view of Stickney was not relied upon to teach the amended language of claim 19. Rather, Dimbylow in view of Smith and further in view of Stickney was relied upon to teach the amended language of claim 19. See above rejection for more details. 
Applicant argues, because the dependent claims each have one of the independent claims as a base claim, the dependent claims are patentable over the prior art (page 9 of the Applicant’s remarks). However, the independent claims from which the dependent claims depend from have been rejected. See the above rejection for more details.  
Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723